Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg, US 5520640 (Utterberg) in view of Demers et al., US 2009/0095679 (Demers).
Regarding claim 1, Utterberg discloses an arterial chamber for hemodialysis (abstract, figs. 1-3) comprising:
A housing (REF 28) defining an interior (REF 34) capable of collecting air from an intended patient’s blood passing through the housing;
A blood outlet port (REF 29) for conveying the intended patient’s blood out of the interior of the housing; and
A cap coupled to the housing, the cap comprising:
A blood inlet port (REF 27) for conveying the intended patient’s blood into the interior of the housing;
An auxiliary port (REF 54) configured to provide fluid access to the interior of the housing; and
An access port (REF 56) capable of coupling a syringe for at least one of administering a substance to the interior of the housing from a syringe (¶ 0065).
Utterberg does not explicitly disclose the access port being configured for a needleless syringe.  However, Demers discloses that it is common for extracorporeal air traps to provide self-sealing ports in various forms including a self-sealing stopper with a split septum (for needleless syringes), membrane, or other arrangement (¶ 0192).  
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the access port of Utterberg to include a needleless access port as described in Demers since it has been shown that such alternatives are equally useful and provide no more than predictable and reliable results, i.e. to maintain sterility within extracorporeal circuits.
Regarding claim 2, Demers further discloses that the needleless access port comprises a split septum-type access port (¶ 0192).
Regarding claim 3, while Utterberg (in view of Demers) does not explicitly disclose the needleless access port comprising a luer connection element, Utterberg 
Regarding claim 7, Utterberg (in view of Demers) discloses each of the blood inlet port (REF 27), the auxiliary port (REF 54), and needleless access port (REF 56) are rigidly coupled to the cap (fig. 2).
Regarding claim 8, Utterberg (in view of Demers) discloses the auxiliary port being configured or capable of connection to any of the recited elements (via connectors distal to REF 54, 56, fig. 1b).
Regarding claim 9, Utterberg (in view of Demers) is relied upon in the rejection of claim 1 set forth above.  Utterberg (in view of Demers) further discloses a blood tubing set comprising a first flexible tube (18a, 26a) configured to receive blood from an intended patient and to connect to the blood inlet port (fig. 1), and a second flexible tube (REF 10a) coupled to the blood outlet port and configured to receive blood from the interior of the arterial chamber (fig. 1).
Regarding claim 10, Utterberg (in view of Demers) discloses the first flexible tube (REF 18a, 26a) is configured to be operatively coupled to a pump (C6/L40-55).
Regarding claim 11, Brugger (in view of Demers) discloses the second flexible tube (REF 10a) is capable of operatively coupling to a pump (see “pump segment”, C1/L38-50).
Regarding claim 12, Demers further discloses that the needleless access port comprises a split septum-type access port (¶ 0192).
Regarding claim 13, Utterberg (in view of Demers) does not explicitly disclose that the ports described above form a triangular shape.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the ports in a triangular fashion, since it has been held that rearranging parts of an invention involves only routine skill in the art absent a showing of criticality or unexpected results (MPEP 2144.04, Section VI, Part C).
Regarding claim 14, Utterberg (in view of Demers) is relied upon in the rejection of claims 1 and 9 set forth above.  Utterberg (in view of Demers) further discloses a hemodialysis system comprising the components set forth above in addition to a dialyzer (REF 12) having a blood inlet, blood outlet, a dialysate inlet, and a dialysate outlet (fig. 1), an arterial side tubing set as set forth above, and a venous side tubing set (REF 14).
Regarding claim 15, Utterberg (in view of Demers) discloses the venous side tubing set comprising a venous chamber (venous-side chamber connected to REF 14) having another cap (top of venous-side chamber), a blood inlet port (connected to REF 14), an auxiliary port (one of top two connectors of venous-side chamber), and an access port (other of top two connectors of venous-side chamber).  
Utterberg does not explicitly disclose the venous side access port being configured for a needleless syringe.  However, Demers discloses that it is common for extracorporeal air traps to provide self-sealing ports in various forms including a self-
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the access port of Utterberg to include a needleless access port as described in Demers since it has been shown that such alternatives are equally useful and provide no more than predictable and reliable results, i.e. to maintain sterility within extracorporeal circuits.
Regarding claim 16, Utterberg (in view of Demers) discloses a dialysis system further comprising a pump (see “blood pump”, C3/L6-15).
Regarding claims 17 and 18, Utterberg (in view of Demers) discloses a system wherein the pump is coupled upstream or downstream of an arterial side tubing set (C3/L6-15).
Regading claim 19, Utterberg discloses the arterial chamber comprises an arterial drip chamber (REF 34).
Claims 4-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Demers as relied upon in the rejection of claim 1 set forth above, and in further view of Tamari, US 2001/0010802 (Tamari).
Regarding claims 4-6, Utterberg (in view of Demers) does not explicitly disclose the needless access port comprising a conduit extending from the cap to at least a 50% height of the interior of the housing.  However, Tamari discloses extracorporeal circuit drip chambers (abstract, fig. 13a) comprising a plurality of access ports having tubes (REF 1304, 1306, 1305) extending within at least 50% of the height of the extracorporeal drip chamber.
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the arterial chamber of Utterberg (in view of Demers) to have extending conduits within the chamber as described in Tamari in order to provide efficient air removal within the drip chamber (¶ 0132).
Regarding claim 20, Tamari further discloses an extracorporeal drip chamber having a plurality of access ports and associated conduits, where each conduit extends beyond a cap portion into the extracorporeal drip chamber (fig. 13a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779